Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in JP2013219123.

Regarding Claim 1: Iwao teaches the creation of a wavelength conversion member comprising a glass material and a phosphor, which may include barium magnesium aluminate, strontium aluminates, or yttrium aluminum garnet fluorescent materials (See Paragraph 46-52).  The glass may be of various compositions including Al2O3 containing glasses such as SiO2-B2O3-Al2O3 and may be added to various non-Al2O3 based glasses as an additive (See Paragraph 31-44).    Thus, the material may comprise a rare earth aluminate and an aluminum oxide.  All components in the material are oxides and are not metallic nor organic and may be considered to be ceramics making the product a ceramic composite.  The ceramic composite of Iwao may be prepared by sintering (See Paragraph 14) the two materials in the form of a plate (See Paragraph 15).  The sintered body is then etched with a material that preferentially etches the glass matrix material at a higher rate than the phosphor, or that does not etch the phosphor at all (See Paragraph 64). The removal of a particular substance through etching is an elution process as claimed.  Iwao teaches that suitable etchants are alkaline aqueous solutions, such as solutions of sodium hydroxide or potassium hydroxide (basic substances).  Iwao is silent in terms of the etching rate of the phosphor materials (dissolution amount relative to the total); however, Iwao teaches the use of the same etchants (NaOH) on the same materials (YAG).  It would be expected that the 

Regarding Claim 5:  Iwao teaches that elution of the aluminum oxide containing glass is performed by contacting the material with an alkali, such as sodium hydroxide or potassium hydroxide (See Paragraph 64).

Regarding Claim 6:  Iwao teaches in the Examples that the etching solution may contain 5 wt% of the etchant (HCl in example).  Those of ordinary skill in the art would have found it obvious to add any of those etchants, such as sodium or potassium hydroxide, in similar concentrations to produce the desired effect.  Those of ordinary skill in the art would have found it obvious to provide an effective amount of the etchant.  Such an effective amount would have been a matter of routine experimentation in the art.  Upon determining an effective range of etchant concentration, those of ordinary skill would find that this amount at least overlaps with the amounts claimed.  

Regarding Claim 7-8: Iwao teaches that the glass may be a SiO2- B2O3-Al2O3 glass containing 55 mol% Al2O3 (correlating to 66 wt% Al2O3 @ 55 mol% Al2O3, 30% SiO2, 15% B2O3).  Thus, the glass may contain 66 wt% Al2O3 (paragraph 36).  The composite structure may contain 0.01 to 15 wt% of phosphor with the balance being the glass (See Paragraph 61).  Thus, the content of Al2O3 in the glass may represent from 56.1 (66*.85) to 66 wt% of the entire composite ceramic based on the endpoint glass 

Regarding Claim 11:  The porosity may be less than 2%, meaning that the density is greater than 98% (See Paragraph 58).

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamori in US20140138348.

Regarding Claim 1:  Inamori teaches a process of creating a ceramic composite comprising, providing a sintered composite comprising an Al2O3 phase and a YAG:Ce (rare earth aluminate) phase (See Paragraph 36) in a plate-like form (See Paragraph 41).  Inamori teaches the removal (elution) of alumina from the material by a CMP process.  The polishing slurry may contain a polishing medium in water and may be pH adjusted with an alkali (See Paragraph 49-50).  Thus, Inamori teaches elution of aluminum oxide from the sintered body by contacting the body with a basic substance in an alkali aqueous solution.  The CMP process selectively removes alumina from the composite structure providing for a step between YAG and alumina.  The dissolution .

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao as applied to claim 1 above, and further in view of Smith in their publication titled “Attack of glasses by alkaline solutions”.  

Regarding Claim 2 and 4:  Iwao teaches the etching (elution) of glass using alkali solutions.  Iwao is silent concerning the time period useful for performing such a step; however, Smith teaches that the etching of glass with alkali solutions is rate limited and shows that the etching rate is on the order of 2-3 mg/cm2/hr.  Those of ordinary skill in the art would have found it obvious to adjust the time period for etching such that the required amount of glass is etched.  The process of etching the glass to the required degree would necessitate etching for hours to tens of hours.  As is set forth above the etched glass accounts for roughly 5-6% (See discussion of claims 8-9 above).  Glass has a density of roughly 2.5g/cc, meaning that the etched amount should be roughly 2.5(0.05) or 12.5mg.  This amount of etched glass would require at least 6 hours or more of etching.  

Smith teaches that etching occurs at 96C and does not teach an etching temperature of at least 120C as claimed; however, those of ordinary skill in the art would be aware that processes such as etching are affected by the temperature and higher etching rates could be achieved through the use of higher temperature.  The use of temperatures .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao  as applied to claim 1 above, and further in view of Yanagida in their publication “Evaluation of Properties of YAG(Ce) ceramic scintillators”.

Iwao teaches the process according to Claim 1, as is discussed above, wherein a sintered product is created containing Y3Al5O12:Ce.

Iwao is silent in terms of the doping concentration of Cerium.

However, suitable concentrations of Cerium dopants in this material are taught by Yanagida, who teaches that emission from YAG can be produced by doping in the range from 0.005-0.5 mol% (See Figure 2).  Those of ordinary skill in the art would have .  
Allowable Subject Matter
Claim 3  and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  In terms of claim 3, Inamori teaches the use of pressure via CMP; however, the range of pressures is much less than those claimed.  Iwao does not teach the application of additional pressure and teaches the use of liquid solutions, which would not necessarily be influenced to a great degree by the application of pressure.  Thus, the use of the claimed pressures during elution of al2o3 is novel over the prior art of record.  In terms of claim 9, Inamori cites various references setting forth means for preparing the composite material.  All of those methods set forth a maximum amount of al2o3 of 80% by volume.  Alumina has a lower density than YAG, meaning that the wt% of alumina in these composites is on the order of 70% at the maximum.  The range of . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Matthew E. Hoban/Primary Examiner, Art Unit 1734